Citation Nr: 1741755	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  04-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial compensable rating prior to December 22, 2015 and a rating in excess of 10 percent from December 22, 2015 for bilateral hearing loss. 

2. Entitlement to a compensable disability rating for eczema on the right forearm and ear canals. 

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1953 to May 1957, from June 1957 to August 1961, and from March 1991 to March 1993.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from an August 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, granted service connection for bilateral hearing loss with a noncompensable rating, and denied a compensable rating for eczema, and an August 2016 rating decision, which denied the Veteran's claim for a TDIU.

In the August 2016 rating decision, the RO also granted a 10 percent disability rating for bilateral hearing loss, effective December 22, 2015. As the Veteran did not express satisfaction with the 10 percent rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2004, the Veteran submitted a VA Form 9, Substantive Appeal, that requested a Board hearing in Washington, D.C. Subsequently, in August 2014, the Veteran withdrew his hearing request.

In October 2014, the Board remanded the claim for additional development.  Subsequent to the August 2016 supplemental statement of the case, the Veteran submitted additional evidence.  In April 2017 written argument, the Veteran's representative waived RO initial consideration of such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating prior to December 22, 2015 and a rating in excess of 10 percent thereafter for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Throughout the appeal period, the Veteran's eczema affected less than 5 percent of the entire body or less than 5 percent of exposed areas, and required no more than topical therapy during the past 12-month period.


CONCLUSION OF LAW

The criteria for a compensable rating for eczema have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.118, Diagnostic Codes 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Regarding the increased rating for eczema, the Veteran and his representative have not raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal. Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records. 

In October 2014, the Board remanded the Veteran's claims to obtain outstanding Social Security Administration (SSA) records. The AOJ requested the Veteran's SSA records. However, the Veteran's SSA records had been destroyed. The Veteran was notified by letter in December 2015. The AOJ was also instructed, in pertinent part, to schedule the Veteran for a VA examination for eczema. The Veteran was afforded an examination in December 2015. The VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. The Board concludes there was substantial compliance with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the record indicates the Veteran's eczema is intermittent, and that there is an indication it was not active on January 2003 or December 2015 examinations. However, at the January 2003 examination the Veteran reported that the flare ups occurred only a few times a year, while at the December 2015 examination, he reported that the eczema had not been active in over a year. Therefore, given the infrequent and unpredictable nature of the flare ups of the condition, the Board concludes the examinations are adequate even though they were not conducted during a flare up. See Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims Lexis 1266 (Vet. App. Sept. 6, 2017) (finding that VA's obligation to schedule an examination during a flare is contingent on the frequency and duration of flares in a specific case) (citing Ardison v. Brown, 6 Vet. App. 405 (1994) and Voerth v. West, 13 Vet. App. 117 (1999)). 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In November 2002 the Veteran submitted a claim for an increased evaluation for eczema. New criteria for skin disabilities had become effective in August 2002. 38 C.F.R. § 4.118, Diagnostic Code 7806. The rating criteria for Diagnostic Code 7806 provide that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensable (0 percent disabling). Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling. Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling. The condition could also be rated as disfigurement of the head, face or neck under DC 7800, or scars under DCs 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7806.

In this regard, the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to any oral or parenteral medication prescribed by a medical professional to treat the underlying skin disorder. VA Adjudications Procedures Manual (M21-1), pt. III, subpt. iv, ch. 4, § J.3.f (updated Oct. 5, 2015). The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the use of topical corticosteroids does not automatically equate to being systemic therapy under Diagnostic Code 7806. See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. Lexis 12,601 (Fed. Cir. July 14, 2017).  

On January 2003 VA examination, the Veteran reported having mild skin desquamation in association with clear vesicles, which were described to be less than two millimeters in diameter.  He reported the condition was temporal and mostly occurred in the springtime.  Physical examination revealed no petechiae, ecchymoses, papules, or macules.  There was no desquamated skin and no fungal or tinea changes.  The examiner noted that the Veteran's history was suggestive of dyshidrotic eczema that posed no functional limitation on his activities in general.

In a September 2003 notice of disagreement the Veteran stated that due to his condition he cannot use most medication for cuts and scratches without an "outbreak of allergy reaction."

In a November 2003 letter, the Veteran stated that he occasionally has treatment for eczema and rash. He stated that most recently, he had to be treated with cephalexin 500mg to control an infection on his arm.

In a May 2004 letter the Veteran stated his condition is intermittent and happens in April, May, October and November. He stated that his hands and ears break out in small blisters that eventually break open and the skin peels. The Veteran described the condition as itching and usually goes away after medication for two to three weeks. He stated he used a prescribed medication of "fluo/men/phen/cam Lubriderm." 

In the Veteran's May 2004 VA Form 9, he contended that his eczema occurs usually two times per year for two to three weeks each time. 

The Veteran stated in a letter dated in July 2004 that he experiences flare ups in spring and fall each year "and is (I believe) approx. 5% coverage or 10% compensation category." He further stated "[o]ne must conclude then, it is more than 0% disabling, if I have it all which I do. The fact that I have the disease shows more than 0% disabling."

In private treatment records dated in September 2010, the Veteran was treated for a rash resulting from a tick bite on his left ankle. The Veteran reported applying an ointment over it and developing a reaction which resulted in the rash becoming more pronounced. It was noted the Veteran stated he typically has a reaction to topical ointments. The records note due to this apparent reaction, it was unclear whether the rash was a progression or the result of a reaction to the ointment.

The Veteran was afforded a VA examination in December 2015. The Veteran reported seeing a dermatologist for skin biopsies. He reported that he had not received treatment for a rash in greater than a year. The Veteran further stated that he sees an ENT for swelling in his left ear from his hearing aid and is treated with an unknown ointment as needed for irritation from his hearing aid. The examiner noted the Veteran did not have any scarring or disfigurement of the head, neck or face, benign or malignant skin neoplasms, or any systemic manifestations. The examiner also noted that the Veteran had not been treated with any oral or topical medications in the past 12 months, nor did the Veteran have any other treatments or procedures in the past 12 months for exfoliative dermatitis or papulosquamous disorders. The examiner noted that none of the Veteran's total or exposed body area was affected by dermatitis or eczema. The examiner went on to state that the skin on the Veteran's forearms and ear canals was within normal limits, "[n]o rash or eczema is found on exam." The examiner also noted the Veteran's eczema did not have a functional impact on his ability to work. 

After considering the totality of the evidence currently of record the Board finds that the Veteran's symptomatology more nearly approximate symptoms associated with the assigned noncompensable rating. 

Aside from the Veteran's lay statements and apparent treatment for a tick bite in September 2010, the record is silent for any treatment for eczema during the appeal period. As discussed above, a 10 percent rating requires dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. There is no medical evidence of record showing that five percent of the Veteran's body or exposed skin has been affected or that he has been treated with intermittent systemic therapy, corticosteroids, or other immunosuppressive drugs during the appeal period.  

The Veteran contends that he experiences an outbreak of eczema or rash two times per year for two weeks at a time and he believes that it covers 5% of his body. However, there is no record of the Veteran receiving treatment for eczema during the appeal period. The 2015 VA examiner noted that no rash or eczema was found on the Veteran during the examination. Furthermore, the Veteran reported not having received treatment for a rash in over a year. 

The Board has considered the admissible and believable assertions of the Veteran. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, evidence concerning the nature and extent of the Veteran's eczema has been provided by medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations. The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated. The Board, therefore, finds the medical findings to be of a greater probative value as to the severity of the Veteran's eczema than the statements of the Veteran. See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Board also notes that a compensable rating for eczema is not warranted under any other diagnostic code. Physical examination has not revealed disfigurement or scarring, including of the head, face or neck, from the condition.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805. Therefore, the Board finds that such is not the predominant disability, and that a higher rating is not warranted under Diagnostic Codes 7800 through 7805.  

For all the foregoing reasons, the Board finds the preponderance of the evidence is against a compensable rating for eczema. Although the Veteran contends that the fact he has the disease shows it is more than 0% disabling, the evidence regarding the disability picture does not more nearly approximate the criteria required for a compensable rating. In reaching this decision the Board considered the doctrine of reasonable doubt; however, to the extent the preponderance of the evidence is against a higher rating, the doctrine is not for application.


ORDER

Entitlement to a compensable rating for eczema on the right forearm and ear canals is denied.
REMAND

The Veteran seeks entitlement to an initial compensable rating for bilateral hearing loss prior to December 22, 2015 and in excess of 10 percent thereafter, and entitlement to a TDIU. Unfortunately, these claims require additional development.

VA treatment records dated in December 2014 refer to audiological testing conducted during that treatment visit, as well as testing conducted in October 2010. However, the test results referred to are not included. As audiometric test data are relevant to the claim for an increased rating for bilateral hearing loss, remand is required to obtain the audiometric test results from October 2010 and December 2014. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Regarding TDIU, the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU rating. 38 C.F.R. § 4.16(a). However, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be established on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b).

As noted above, additional development is needed in order to ascertain whether the Veteran is entitled to an increased initial rating for his bilateral hearing loss. That additional development could have bearing on whether the Veteran meets the criteria in 38 C.F.R. § 4.16(a) and, thus, affect the outcome of the TDIU claim. Accordingly, the Board considers the Veteran's TDIU claim to be inextricably intertwined with the increased rating issue currently on appeal. As such, consideration of the Veteran's TDIU claim must be deferred pending adjudication of his claim for an increased rating for bilateral hearing loss. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a Veteran's claim for another issue).

Finally, the most recent VA treatment records are from January 2016. As updated VA treatment records may be relevant to the claim, an attempt should be made to obtain the records.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain audiometric test results from the October 2010 and December 2014 VA audiology consults.  

Obtain updated VA treatment records, including any audiometric test results, from January 2016 to the present.  

2. Thereafter, and after undertaking any additional development deemed necessary (including an examination, if indicated), readjudicate the issues on appeal, including entitlement to a TDIU due to service-connected disabilities to include consideration of whether the requirements for referral to the Director of Compensation Service have been invoked under 38 C.F.R. § 4.16(b). If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


